DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
US 10,168,059 teaches a filtering medium a first electrode inside a nonwoven fabric having an input terminal for power (Figs. 6-9; col. 11, l. 5-col. 20, l. 24, embodiment 2).  
US 2,868,319 teaches electrostatic air filters employing an electrostatically charged web of dielectric material with spaced conductive strips but does not teach or fairly suggest the conductive strips within the dielectric material (Figs. 3-5, 11-13; col. 3, l. 40-col. 5, l. 66).
JP 08033856 illustrates a first electrode and a second electrode disposed opposite to the first electrode and the non-porous dielectric between the first and second electrodes (Figs. 1-3).
US 2017/0120256 teaches an electric dust collector with gap maintenance parts (Figs. 27, 29, 30) and a film for collecting electrified dust particles (Figs. 4, 6, 7).
US 20170120257 discloses a plurality of films for generating an electric field (Figs. 13-18) and gap maintenance part includes a plurality of vertical bars to be inserted into the gaps from the one side of the group of films (Figs. 19-22).
However, regarding independent claim 1, the prior art references above fail to teach or fairly suggest a plurality of film electrodes spaced apart from one another, and configured to generate electric fields to collect foreign matter in air, 
wherein each of the plurality of film electrodes comprises  
an insulating part that defines a first surface of a film electrode among the plurality of film electrodes and a second surface of the film electrode, a first electrode part disposed at a first inside surface of the insulating part, the first electrode part comprising a plurality of first wire electrodes spaced apart from one another, and 
a second electrode part disposed at a second inside surface of the insulating part facing the first inside surface, the second electrode part comprising a plurality of second wire electrodes that are spaced apart from one another and alternately disposed with the plurality of first wire electrodes, each of the plurality of second wire electrodes being disposed between two adjacent ones of the plurality of first wire electrodes. 
Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to provide the teaching of the prior art 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, JP 10241828 discloses a conductive wire, such as a discharge electrode, is placed on the surface of a dielectric substrate composed of a material, e.g. ceramics; JP 10237197 teaches a pattern forming method wire board with a pair of electrodes parallel to each other and a dielectric layer; and US 4944778 discloses a dust collector with a dielectric material superimposed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 9, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776